


Exhibit 10.362




THE PAVILION
FHA Project No. 043-22028


MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT (this "Agreement") is made as of October 1, 2014, by
and among THE PAVILION CARE CENTER, LLC, an Ohio limited liability company
(hereinafter called "Borrower"); RED MORTGAGE CAPITAL, LLC, a Delaware limited
liability company, successor by merger to Red Mortgage Capital, Inc., an Ohio
corporation (hereinafter called "Lender"); and the SECRETARY OF HOUSING AND
URBAN DEVELOPMENT, acting by and through the Federal Housing Commissioner
(hereinafter called the "Secretary").


Recitals.


A.Borrower is the owner of a nursing home project located in Sidney, Ohio,
commonly known as The Pavilion, FHA Project No. 043-22028 (the "Project"), on
that real property described in Exhibit A, attached hereto and made a part
hereof.


B.Borrower has financed the Project with a mortgage loan (the "Mortgage Loan")
in the original principal amount of $2,108,800.00, made to Borrower by Lender.


C.The Mortgage Loan is insured by the Secretary under Section 232, pursuant to
Section 223(a)(7), of the National Housing Act, as amended. The Project is
identified in the records of the Secretary as The Pavilion, FHA Project No.
043-22028.


D.The Mortgage Loan is evidenced by a Mortgage Note dated as of November 27,
2007, in the principal amount of $2,108,800.00, executed by Borrower in favor of
Lender (the "Note") and is secured, inter alia, by (i) a Mortgage Deed, dated as
of November 27, 2007, executed by Borrower in favor of Lender (the "Mortgage"),
which Mortgage was recorded on November 26, 2007, with the land records office
of Shelby County, Ohio (the "Recorder") at Vol. 1666, Pg. 26;
(ii) a Security Agreement dated as of November 27, 2007, executed by Borrower in
favor of Lender (the "Security Agreement"); and (iii) certain UCC Financing
Statements (the "UCC Financing Statements") naming the Borrower as debtor and
Lender and the Secretary as secured parties, and filed or recorded, as
applicable, (a) on November 26, 2007 in the applicable State of Ohio UCC
financing statement records at OH00121484999, and (b) on November 26, 2007 with
the Recorder at Instrument No. 200700000102 and 200700007712.


E.In connection with the Mortgage Loan, Borrower and the Secretary entered into
a certain Regulatory Agreement dated as of November 27, 2007, (the "Regulatory
Agreement"), which Regulatory Agreement was recorded on November 26, 2007, with
the Recorder at Vol. 1666, Pg. 31.


F.The Note, Mortgage, Security Agreement, UCC Financing Statements, Regulatory
Agreement, and all other documents executed by Borrower in connection with the
Mortgage Loan are hereinafter referred to as the "Loan Documents."





A-1

--------------------------------------------------------------------------------








G.Pursuant to a Modification of Mortgage Note executed by Borrower and Lender
and approved by the Secretary, as of even date herewith (the "Modification of
Note"), and as provided herein, the parties have agreed to modify the terms of
the Note (i) to reduce the rate of interest therein provided from 5.95% per
annum to 4.16% per annum, effective as of November 1, 2014; (ii) as a result of
such reduction in interest rate, to revise the amount of the monthly
installments of interest and principal payable on and after December 1, 2014, so
as to reamortize in full the Mortgage Loan over the remaining term thereof; and
(iii) to modify the prepayment provisions of the Mortgage Loan.


H.Borrower and Lender now desire to amend the Mortgage, the Regulatory
Agreement, and other Loan Documents to conform the terms thereof to the Note, as
amended by the Modification of Note, and to amend the Loan Documents in certain
other respects as hereinafter described.


Statement of Agreement.


NOW, THEREFORE, for and in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, and in further consideration of the
agreements, covenants and stipulations hereinafter set forth, the parties for
themselves and for their respective successors and assigns, do hereby agree and
covenant as follows:


1.Recitals; Capitalized Terms.     The foregoing     recitals    are hereby
incorporated by reference as if fully set forth herein.


2. Amendments to Mortgage, Security Agreement, Regulatory Agreement and Other
Loan Documents.


(A)All references to the rate of interest of the Mortgage Loan, Note, and/or
Mortgage which are contained in the Mortgage, Security Agreement, Regulatory
Agreement, or any other Loan Document are changed from Five and 95/100ths per
centum (5.95%) per annum to: Five and 95/100ths per centum (5.95%) per annum
through and including October 31, 2014, and Four and 16/100ths per centum
(4.16%) per annum from and after November 1, 2014.


(B)The Mortgage, Security Agreement, Regulatory Agreement, and other Loan
Documents are each hereby amended so that (a) all references to the "Note" or
"note" contained in any of said documents shall be deemed to refer to the Note
as modified by the Modification of Note, (b) any reference to the "Mortgage" or
"mortgage" contained in any of said documents shall be deemed to refer to the
Mortgage, as modified by this Agreement, (c) all references to the "Security
Agreement" or "security agreement" contained in any of said documents shall be
deemed to refer to the Security Agreement as modified by this Agreement, and (d)
all references to the "Regulatory Agreement" or "regulatory agreement" contained
in any of said documents shall be deemed to refer to the Regulatory Agreement as
modified by this Agreement.


3.    Non-Waiver.







A-2

--------------------------------------------------------------------------------








Nothing in this Agreement shall waive, compromise, impair or prejudice any right
the Secretary or Lender may have to seek judicial recourse for any breach of the
Regulatory Agreement that may have occurred prior to or that may occur
subsequent to the date of this Agreement. Inthe event that the Secretary or
Lender initiates an action for breach of the Regulatory Agreement and recovers
funds, either on behalf of the Secretary or Lender, or on behalf of the Project
or Borrower, those funds may be applied, at the discretion of the Secretary, to
the payment of the delinquent amount due under the Mortgage or as a partial
prepayment of the Mortgage Loan.




4.    Other Provisions.


(A) Nothing herein contained shall in any manner impair the Note or the security
now held for said indebtedness; nor alter, waive, annul, vary, or affect any
provision, condition, or covenant of the Note, Mortgage, or Regulatory
Agreement, except as specifically modified and amended herein and in the
Modification of Note; nor affect or impair any rights, powers, or remedies under
the Note, Mortgage, or other Loan Documents, as amended by this Agreement and
the Modification of Note, nor create a novation or new agreement by and between
the parties thereto, it being the intent of the parties hereto that the terms
and provisions of the Note, Mortgage, and other Loan Documents, as amended by
this Agreement and the Modification of Note, are expressly approved, ratified,
and confirmed, and shall continue and remain in full force and effect except as
modified hereby and by the Modification of Note, and that the lien of the
Mortgage and the Regulatory Agreement and the priority thereof shall be
unchanged.


(B) Borrower hereby acknowledges and affirms to Lender that as of the effective
date of this Agreement, Borrower has no claims against Lender arising out of or
related to the Mortgage, the Note, the Security Agreement, or the other Loan
Documents.


(C) Notwithstanding anything herein contained, if any one or more of the
provisions of this Agreement shall for any reason whatsoever be held to be
illegal, invalid, or unenforceable in any respect, such illegality, invalidity,
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such illegal, invalid, or unenforceable
provision had never been contained herein.


(D) The Mortgage, the Security Agreement, Regulatory Agreement and other Loan
Documents, as amended by this Agreement, may not be further modified except by
an instrument in writing executed by each of the parties hereto.


(E) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.


(F) Borrower and Lender acknowledge and agree that the terms of this Agreement
are subject to and contingent upon the approval thereof by the Secretary, which
approval shall be evidenced by the written consent of the Secretary affixed to
this Agreement below, and further acknowledge and agree that the terms of this
Agreement shall not be deemed effective unless and until the Secretary executes
the consent as aforesaid.





A-3

--------------------------------------------------------------------------------




(G) This Agreement may be executed in any number of counterparts and all
counterparts shall be construed together and shall constitute but one agreement.


IN WITNESS WHEREOF, Borrower, Lender and the Secretary have caused this
Agreement to be executed as of the date first set forth above.




[Remainder of page intentionally left blank. Counterpart signature pages
follow.]









A-4

--------------------------------------------------------------------------------










COUNTERPART SIGNATURE PAGE TO MODIFICATION AGREEMENT




BORROWER:




THE PAVILION CARE CENTER, LLC,
an Ohio limited liability company




                    
 
 
 
By
/s/ David Rubenstein
 
David Rubenstein, Manager













[pavilion1.jpg]







--------------------------------------------------------------------------------






COUNTERPART SIGNATURE PAGE TO MODIFICATION AGREEMENT




LENDER:


RED MORTGAGE CAPITAL, LLC,
a Delaware limited liability company,
successor by merger to Red Mortgage Capital, Inc.,
an Ohio corporation


                    
 
 
By
/s/ Jeffrey N. Leeth
 
Jeffrey N. Leeth, Director





[pavilion2.jpg]





--------------------------------------------------------------------------------






COUNTERPART SIGNATURE PAGE TO MODIFICATION AGREEMENT


THE PAVILION
FHA Project No. 043-22028


MODIFICATION APPROVED AND ACCEPTED BY:


Secretary of Housing and Urban Development, acting by and through the Federal
Housing Commissioner
                    
 
 
By:
/s/ Carol S. Jun
Title:
Authorized Agent
 
Office of Residential Care Facilities



ACKNOWLEDGMENT


DISTRICT OF COLUMBIA


On this 30th day of October, 2014, before me, a notary public in and for the
jurisdiction aforesaid, personally appeared CarolS. Jun, who acknowledged that
she is the Authorized Agent of the Secretary of U.S. Department of Housing and
Urban Development, acting by and through the Federal Housing Commissioner, and a
Supervisory Account Executive in the Office of Residential Care Facilities, U.S.
Department of Housing and Urban Development, and that she, being authorized so
to do by virtue of such office, executed the foregoing instrument on behalf of
the Federal Housing Commissioner, acting for the Secretary of the U.S.
Department of Housing and Urban Development.


[pavilion3.jpg]
This instrument was prepared by and should be returned upon recording to:


Mathew J. Porter, Esq.
Vorys, Sater, Seymour and Pease LLP 1909 K Street NW, Suite 900
Washington, DC 20006



--------------------------------------------------------------------------------




EXHIBIT A
Legal Description
(2 pages)
            [pavilion4a01.jpg]


3.282 ACRE & O.578 ACRE TRACTS
LOCATED WEST OF FULTON STREET, SOUTH OF FIELDING ROAD
CITY OF SIDNEY, COUNTY OF SHELBY, OHIO


Situated in the State of Ohio, County of Shelby, City of Sidney, being a part or
Miami River Survey, Township 1, Range 13, Sections 10 & 4, said 3.282 & 0.578
acre tracts of land conveyed to UVMC NURSING CARE, INC., as shown in Deed Volume
352, Page 152, Recorder's Office, Shelby County, Ohio, said tracts being more
particularly described as follows:


TRACT I - 0.578 ACRES
Beginning for reference at a 4"x3" rectangular monument stone found at the
corner of Sections 10, 4, 3 and 9; said stone delineated upon a PLAT OF SURVEY
by Thomas L. Sheldon, P.S. as shown in Volume 5, Page 104, thence along the
easterly line of Section l0 and the westerly line of a 1,700 acre tract conveyed
to WENDY E. MITCHELL as shown in Deed Volume 991, Page 53; North 05°00'00" East,
a distance of 504.77 feet a 4" diameter, 4 feet in height wooden fence post
found marking the TRUE POINT OF BEGINNING of the herein described 0.578 acre
tract of land;


Thence and continuing with said aforementioned Section line North 05°00'00"
East, passing a drill hole set a 87.89 feet, a total distance of 184.06 (184.20
by deed) feet to an iron pin set at the southwest corner of a tract of land
conveyed to ELMER C. & KIMBERLY B. KIES as shown in Deed Volume 383, Page 169:


Thence and along the boundary lines of said 0.578 acre and said KIES tract the
following three (3) courses:


1)
North 89°25'29" East, a distance of 82.06 (80.50 by deed) feet to an iron pipe
found;



2)
North 06°26'09" East, a distance of 19.49 (20.00 by deed) feet to an iron pipe
found;



3)
South 86°09'41" East, a distance of 62.53 (63.00 by deed) feet to an iron pipe
found marking the

southeast corner of a 0.240 acre tract conveyed to GARY CAVINDER as shown in
Deed Volume 270, Page 550, said pipe being in the westerly line of the CLIFFORD
T & HENERY A SHIE subdivision of record as shown in Plat Book 3, Page 166;


Thence along the westerly line of said SHIE subdivision and the easterly line of
0.578 acre tract South
04°54'58" West. a distance of 163.52 (159.00 by deed) feet to a 4" diameter, 4
feet in height wooden
fence post found marking the northeast corner of said 1,700 acre tract;


Thence along the northerly line of said 1,700 acre tract South 76°13'36" West, a
distance of 153.07
(155.76 by deed) feet to the TRUE POINT OF BEGINNING, containing 0.578 acres,
more or less.
Subject to all easements, agreements and right of ways of record.


TRACT II - 3,282 ACRES
Beginning at a 4"x3" rectangular monument stone found at the corner of Sections
10, 4, 3 and 9, said
stone delineated upon a PLAT OF SURVEY by Thomas L. Sheldon, P.S. as shown in
Volume 5, Page





A-1

--------------------------------------------------------------------------------






EXHIBIT "A" (continued)
Tracts I & II
Page 2




104, said stone also marking the TRUE POINT OF BEGINNING of the herein described
3.282 acre
tract of land;
    
Thence along the southerly line of Section 10 North 84°41'20" West, a distance
of 234.12 (233.60 by
deed/plat) feet to an iron pin set in the easterly line of Lot 3330 of the PETER
WAGNER'S ADDITION, a
subdivision of record as shown in Plat Book 2, Page 88;    ·
Thence along the easterly line of said ADDITION North 02°58'55'' East, a
distance of 577.66 (578.45 by deed/plat) feet to an iron pipe found at the
southwest comer of a 1,053 acre tract conveyed to VIOLET J. HELMAN as shown in
Deed Volume 237, Page 322 and the northwest corner of said 3.282 acre tract,
said pipe being in the easterly line of Lot 38 of aforementioned ADDITION;


Thence along the southerly line of said 1,053 acre tract and the northerly line
of said 3.282.acre tract South 88°10'08" East, passing an iron pipe found at
158.69 feet, a total distance of 254.85 (254.75 by deed/plat) feet to a drill
hole in concrete set marking the southeast comer of a 0.624 acre tract conveyed
to KENT M. & MARCELLA N. HUFFMAN as shown in Deed Volume 334, Page 41, said
drill hole being in the westerly line of Section 10 and said 3.282 acre tract;


Thence along the easterly line of Section 10 and the westerly line of a 1,700
acre tract conveyed to
WENDY E. MITCHELL as shown in Deed Volume 991, Page 53, South 05°00'00"·West, a
distance of
592.66 (593.00 by deed/plat) feet to TRUE POINT OF BEGINNING, containing 3.282
acres, more or
less. Subject to all easements, agreements and right of ways of record.


Both descriptions were prepared by LJB Incorporated and are based on official
county records of the
Shelby County Recorder's Office and actual field survey of the premises in
September 2001.


The basis of bearings for the descriptions was the establishment of the easterly
line of Section 10 by field evidence and cited as North 5°00'00" East, in Deed
Volume 237, Page 323, Deed Volume 256, Page 258 and Deed Volume 334, Page 41,
Recorder's Office, Shelby County, Ohio


All iron pins set in the above boundary descriptions 5/8" (O.D.) 30" long with a
plastic cap stamp (LJB).


A drawing of this description is attached hereto and made part thereof.




[pavilion5.jpg]



A-2